DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 3/3/2022. As directed by the amendment, no claims were canceled, claims 5 and 8 were amended, and claims 10-18 were added. Thus, claims 1-18 are pending for this application.
 
REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the massage device of claims 1 and 10, such that, as recited in claim 1, the device includes a deformation detector (interpreted under 35 USC 112(f) to include “an angle detector or a movement sensor that detects movement in the front-rear direction of the surface of the seat”) configured to detect deformation of the seat caused by expansion of the pressing portion (interpreted under 35 USC 112(f) to include “bag-shaped members, i.e., airbags”), and a controller configured to control the adjustment portion (interpreted under 35 USC 112(f) to include “bag-shaped members made of elastic materials, that is, airbags”; and, as recited in claim 10, the device includes an angle sensor configured to detect 
The closest prior art of record are: Inada (US 6,832,991), Taniguchi (US 2010/0137761), Guehmann (WO 2007/009274), and Cinquin (US 2015/0335167).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the massage device of claims 1 and 10. Specifically, the prior art of record does not disclose the device includes a deformation detector (interpreted under 35 USC 112(f) to include “an angle detector or a movement sensor that detects movement in the front-rear direction of the surface of the seat”) configured to detect deformation of the seat caused by expansion of the pressing portion (interpreted under 35 USC 112(f) to include “bag-shaped members, i.e., airbags”), and a controller configured to control the adjustment portion (interpreted under 35 USC 112(f) to include “bag-shaped members made of elastic materials, that is, airbags”; and, as recited in claim 10, the device includes an angle sensor configured to detect deformation of the seat caused by expansion of the first airbag; and a controller configured to control the second airbag based on a detection result of the angle sensor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785